Case: 15-50883      Document: 00513592827         Page: 1    Date Filed: 07/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                 July 14, 2016
                                      No. 15-50883
                                                                                 Lyle W. Cayce
                                                                                      Clerk
JESSICA PATE, in her individual capacity and on behalf of J.L.C., in her
capacity as his parent and his legal guardian; J. L. C., a minor, by and
through his parent and legal guardian, Jessica Pate,

              Plaintiffs - Appellants

v.

KARIN HARBERS, in her individual capacity; BRENDA CHATMAN, in her
individual capacity; CHARLEEN HUNTER, in her individual capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-375


Before KING, JOLLY, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiffs–Appellants Jessica Pate and J.L.C. appeal the district court’s
dismissal of their claims brought under 42 U.S.C. § 1983 against Defendants–
Appellees Karin Harbers, Brenda Chatman, and Charleen Hunter.                         This
appeal presents a close case advanced by able lawyers. We have reviewed the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50883     Document: 00513592827    Page: 2   Date Filed: 07/14/2016



                                 No. 15-50883
district court’s opinion, and have carefully reviewed the record and the well-
argued briefs. Finally, we have engaged in a comprehensive exchange with
counsel during oral argument.
      Although the defendants were presented with a close case relative to
balancing the interests of this two-year-old child and the rights of the parent,
we do not think the defendants acted unreasonably in the light of the
established law.     The defendants are therefore entitled to claim qualified
immunity and the judgment of the district court is AFFIRMED.




                                       2